DISMISS; and Opinion Filed June 22, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00397-CV

                               KENDERIC BONNER, Appellant
                                          V.
                                KENDREA HAYNES, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-02178

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 9, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 9, 2018, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated June 1, 2018, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide, within ten days,

written verification of payment or arrangements to pay for the clerk’s record or written verification

appellant had been found entitled to proceed without payment of costs. We cautioned appellant
that failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       We dismiss this appeal for want of prosecution. TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Jason Boatright/
                                                  JASON BOATRIGHT
                                                  JUSTICE




180397F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KENDERIC BONNER, Appellant                           On Appeal from the 330th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00397-CV        V.                         Trial Court Cause No. DF-16-02178.
                                                      Opinion delivered by Justice Boatright.
 KENDREA HAYNES, Appellee                             Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KENDREA HAYNES recover her costs of this appeal
from appellant KENDERIC BONNER.


Judgment entered this 22nd day of June, 2018.




                                                –3–